DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/22 has been entered.
Examiner acknowledged that claims 1-6, 8-9, 11-14, and 16-19 are amended; claim 7, 15 and 20-21 are canceled.   Currently, claims 1-6, 8-14 and 16-19 are pending.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-6, 8-14 and 16-19 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…based on the weather condition, determine a low visibility condition when the weather condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the low visibility condition is determined, the representation of the second vehicle changing in size based on the relative distance of the second vehicle to the vehicle…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-6 and 8-10 are allowed as being dependent on claims 1).
“…based on the weather condition, determine a low visibility condition when the weather condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the low visibility condition is determined, the representation of the second vehicle changing in size based on the relative distance of the second vehicle to the vehicle…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 11, (claims 12-14 are allowed as being dependent on claims 11).
“…determining, by the ECU, a low visibility condition when the weather condition reduces visibility in the environment of the vehicle; controlling, by the ECU, a display located in a vehicle cabin to output a representation of the second vehicle when the low visibility condition is determined; and changing, by the display, a size of the representation of the second vehicle based on the relative distance of the second vehicle to the vehicle…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-19 are allowed as being dependent on claims 16).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Kondoh (US 2007/0106475).
Kondoh discloses a vehicle lighting system conveying risk potential relating to preceding obstacle to a driver using visual information.  However, Kondoh fails to disclose wherein based on the weather condition, determine a low visibility condition when the weather condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the low visibility condition is determined, the representation of the second vehicle changing in size based on the relative distance of the second vehicle to the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844